UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4685


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTWAN LAVERN GRAHAM, a/k/a Cookie Man,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cr-00504-TLW-1)


Submitted:   February 25, 2011            Decided:   March 18, 2011


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wallace H. Jordan, Jr., WALLACE H. JORDAN, JR., PC, Florence,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Alfred W. Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Antwan Lavern Graham, a/k/a “Cookie Man,” pled guilty

to being a felon in possession of a weapon in violation of 18

U.S.C.A. §§ 922(g)(1), 924(a)(2), and 924(e) (West 2000 & Supp.

2010).     He was sentenced to 150 months of imprisonment.                          On

appeal, he argues that the district court should have granted

his motion to suppress the firearm found on his person.                     For the

reasons that follow, we affirm.

           We    review      a     district        court’s      factual     findings

underlying a motion to suppress for clear error and review its

legal determinations de novo.                   Ornelas v. United States, 517

U.S. 690, 699 (1996); United States v. Rusher, 966 F.2d 868, 873

(4th Cir. 1992).     When a suppression motion has been denied, we

construe   the    evidence       in   the       light    most   favorable   to     the

government.      United States v. Seidman, 156 F.3d 542, 547 (4th

Cir. 1998).

           The   district        court   conducted        a   thorough   hearing    on

Graham’s   motion    to   suppress.              The    court    listened   to     the

testimony of the arresting officers, reviewed a video recording

of the encounter several times, and carefully considered the

parties’ legal and factual arguments.                   Under these circumstances

we cannot say that the district court abused its discretion in

making its detailed factual findings, or committed reversible



                                            2
error   in   its    legal   conclusions.          Ornelas,   517    U.S.   at   699;

Rusher, 966 F.2d at 873.

             Accordingly,        we     affirm.     We   dispense        with   oral

argument     as    the   facts    and    legal    contentions      are   adequately

presented in the material before this court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                           3